Citation Nr: 1329367	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  09-01 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than May 20, 
2006, for the grant of service connection for chronic 
sinusitis with sinus headaches claimed as allergies.

2.  Entitlement to an increased initial rating for chronic 
sinusitis with sinus headaches claimed as allergies, 
evaluated as 10 percent disabling prior to October 1, 2012, 
and as 30 percent disabling thereafter.

3.  Entitlement to a rating in excess of 10 percent for left 
knee degenerative joint disease.

4.  Entitlement to a rating in excess of 10 percent for 
right knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from January 1975 to 
April 1978 and four months of prior active duty including 
verified active duty for training in July 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 2007 and April 2008 rating decisions 
of the Department of Veteran's Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The November 2007 decision, in 
pertinent part, denied service connection for headaches and 
ratings in excess of 10 percent for degenerative joint 
disease of the left and right knees, and declined to reopen 
the Veteran's previously denied claim for service connection 
for allergies.  The April 2008 rating decision granted 
service connection for chronic sinusitis with sinus 
headaches claimed as allergies and assigned an initial 10 
percent disability rating, effective May 30, 2007.

The Veteran perfected an appeal as to the November 2007 
rating decision regarding his bilateral knee disability and 
the effective date and initial rating assigned to his 
sinusitis disability.  In a December 2008 rating decision, 
the RO assigned an effective date of May 20, 2006 for the 
grant of service connection for chronic sinusitis with sinus 
headaches claimed as allergies.

In a January 2013 rating decision, the RO granted a 30 
percent rating for the Veteran's service-connected sinusitis 
disability, effective from October 1, 2012.

In April 2013, the Veteran testified during a hearing at the 
RO before the undersigned.  A transcript of the hearing is 
of record.

The Board notes that, in a February 2013 signed statement, 
the Veteran appeared to withdraw his claim for an increased 
initial rating for his service-connected sinusitis 
disability.  However, during his recent Board hearing, the 
Veteran clarified that he wished to pursue his claim.  See 
Board hearing transcript at page 2.


FINDINGS OF FACT

1.  In March 2011 signed statement, received by the Board 
prior to the promulgation of a decision in this appeal, the 
Veteran requested that his claims on appeal for ratings in 
excess of 10 percent for degenerative joint disease of the 
left and right knees be withdrawn. 

2.  On April 20, 1978, the RO received the Veteran's 
original claim for service connection for residuals of a 
back injury that was not referable to a sinus disorder.  The 
RO granted the Veteran's claim in an April 1978 rating 
decision.

3.  On May 8, 2004, the RO received the Veteran's claim for 
service connection for allergies that was denied in an 
October 2004 rating decision.  The Veteran was notified in 
writing of the RO's action and his appellate rights and 
submitted a timely notice of disagreement (NOD) on October 
18, 2005, as to the denial of his claim for service 
connection for allergies, in which he expanded his claim to 
include a sinusitis disorder.

4.  In November 2005, the RO issued a statement of the case 
(SOC) that considered the Veteran's expanded claim for 
service connection for allergies "also claimed as nasal 
condition".  The Veteran did not perfect an appeal of the 
RO's determination and the October 2004 rating decision is 
final.

5.  On May 20, 2006, the RO received the Veteran's request 
to reopen his claim for a chronic nasal condition.

6.  In an October 2006 rating decision, the RO declined to 
reopen the previously denied claim for service connection 
for allergies currently claimed as sinusitis and a nasal 
condition and denied service connection for headaches 
associated with allergies.  

7.  On May 30, 2007, the RO received the Veteran's request 
to reopen his claim for service connection for allergies, 
sinusitis, and a nasal condition.

8.  In the April 2008 rating decision, the RO granted 
service connection for chronic sinusitis with sinus 
headaches claimed as allergies that was assigned an initial 
10 percent disability rating, effective from May 30, 2007 
and, ultimately, effectuated from May 20, 2006.

9.  Since May 20, 2006, the Veteran's service-connected 
chronic sinusitis with sinus headaches claimed as allergies 
has been manifested by signs and symtoms more nearly 
approximating more than six non-incapacitating episodes per 
year, but has not been productive of chronic osteomyelitis, 
or required repeated surgeries. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met as to his claim for a rating in 
excess of 10 percent for degenerative joint disease of the 
right knee.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met as to his claim for a rating in 
excess of 10 percent for degenerative joint disease of the 
left knee.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 
20.202, 20.204.

3.  The criteria for an effective date prior to May 20, 2006 
for the grant of service connection for chronic sinusitis 
with sinus headaches claimed as allergies are not met.  38 
U.S.C.A. §§ 5103A, 5107(b), 5110 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2012).

4.  The criteria for an initial 30 percent rating, but no 
higher, for chronic sinusitis with sinus headaches claimed 
as allergies, have been met since May 20, 2006.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 
3.159, 4.97, Diagnostic Code 6513 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.	Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. § 
20.204.  Withdrawal may be made by the appellant or by his 
or her authorized representative.  Id.  The appellant 
withdrew his appeal for ratings in excess of 10 percent for 
degenerative joint disease of the left and right knees in a 
March 2011 signed statement and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration regarding these claims.  Accordingly, the 
Board does not have jurisdiction to review this claims on 
appeal and they are dismissed. 

II.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

The claims for an earlier effective date for the grant of 
service connection for chronic sinusitis with sinus 
headaches claimed as allergies, and an initial rating in 
excess of 10 percent prior to October 1, 2012, and in excess 
of 30 percent thereafter, are downstream issues of a May 
2006 claim for service connection awarded in the April 2008 
rating decision.  For such downstream issues, a separate 
VCAA notice is not required where notice was afforded for 
the originating issue.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the court held 
that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans 
Law Judge who chairs a hearing fulfill two duties to comply 
with the above the regulation.  These duties consist of (1) 
the duty to fully explain the issues and (2) the duty to 
suggest the submission of evidence that may have been 
overlooked.  Here, during the hearing, the undersigned 
outlined the issues on appeal and suggested that any 
evidence tending to show that a viable claim was filed prior 
to May 20, 2006 would be helpful in establishing the earlier 
effective claim and tending to show the worsened severity of 
the sinusitis disability would be helpful in establishing 
the increased rating claim.  Moreover, neither the Veteran 
nor his representative has asserted that VA failed to comply 
with 38 C.F.R. 3.103(c)(2); they have not identified any 
prejudice in the conduct of the Board hearing.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in 
accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  His service treatment and personnel records and 
VA and private records have been associated with the claims 
file, to the extent available.  All reasonably identified 
and available medical records have been secured.  A review 
of the Veteran's Virtual VA electronic file reveals VA 
treatment records, dated from January 2010 to April 2012, 
also considered by the Board regarding the claims for an 
earlier effective date for the grant of service connection 
for chronic sinusitis and a higher initial rating for that 
disability.

In April 2008 and October 2012, the Veteran underwent VA 
examinations and the examination reports are of record.  The 
April 2008 and October 2012 VA examination reports are 
adequate for rating purposes as the claims file was 
reviewed, the examiners reviewed the pertinent history, 
examined the Veteran, provided clinical findings and 
diagnoses, and offered etiological opinions with rationales 
from which the Board can reach a fair determination.  
38 C.F.R. § 3.326 (2012).

The Board finds the duties to notify and assist have been 
met. 

III.	Factual Background and Legal Analysis

A.	Earlier Effective Date

In written statements and his oral testimony, the Veteran 
has argued that a more appropriate effective date for the 
award of service connection for his chronic sinusitis 
disability is to the date of his "original claim", according 
to his April 2008 NOD, although it is unclear to what claim 
he refers.  But, during his April 2013 Board hearing, the 
Veteran testified that 2001 was a more appropriate effective 
date for the grant of service connection for chronic 
sinusitis with sinus headaches claimed as allergies.  See 
Board hearing transcript at page 13.  


Facts

The record reflects that, on April 20, 1978, the RO received 
the Veteran's initial claim for VA benefits in which he 
sought service connection for residuals of a back injury.  
His claim is not referable to sinusitis or another nasal 
disorder.  In an April 1978 rating decision, the RO granted 
service connection for a low back injury.

Thereafter, from 1983 to 2001, the Veteran repeatedly 
contacted VA in writing to request increased ratings for his 
service-connected back disability, and service connection 
for skin and scar disorders, but did not mention an intent 
to file a claim for service connection sinusitis or a nasal 
condition.

On November 2, 2001, the RO received the Veteran's claim for 
increased ratings for his service-connected back, skin, and 
scar disabilities.  He reported having multiple medical 
problems but did not discuss having sinusitis or a nasal 
disorder.  A September 2002 rating decision granted a 10 
percent rating for pseudofolliculitis barbae and denied the 
Veteran's other increased rating claims.

On May 8, 2004, the RO received the Veteran's original claim 
for service connection for allergies, that he asserted began 
during his active service.  He did not claim entitlement to 
service connection for any other nasal disorder.

Upon review of medical evidence, that included the Veteran's 
service treatment records and VA medical records, dated from 
September 2003 to September 2004, the RO denied the initial 
claim for service connection for allergies in an October 
2004 rating decision.  The Veteran was notified in writing 
of the RO's determination and his appellate rights. 

Then, in an October 8, 2004 NOD, the Veteran contested the 
denial of service connection for allergies.  In this 
document he, for the first time, claimed that service 
connection should be based on a "Nasal Condition" because of 
multiple diagnoses, including rhinitis, sinusitis, 
allergies, et. al.  

In November 2005, the RO issued a statement of the case in 
which the Veteran's expanded claim for "service connection 
for allergies also claimed as nasal condition" was 
considered and denied.  See November 2005 SOC at page 17.  
The Veteran did not perfect an appeal of the RO's October 
2004 determination and it became final.

On May 20, 2006, the RO received the Veteran's request to 
reopen his claim for service connection for his chronic 
nasal condition.  Upon review of additional medical 
evidence, that included private medical records documenting 
treatment for chronic allergies and sinus congestion, in an 
October 2006 rating decision, the RO denied service 
connection for headaches associated with allergies and 
declined to reopen the previously denied claim for service 
connection for allergies currently claimed as sinusitis and 
a nasal condition.  The Veteran was notified in writing of 
the RO's determination and his appellate rights by letter 
dated in October 2006.  He did not perfect an appeal of this 
decision.

However, on May 30, 2007, the RO received the Veteran's 
request to reopen his claim for service connection for 
allergies, sinusitis, a nasal disorder, and headaches.  The 
RO reviewed additional medical evidence that included 
additional private medical records regarding treatment for 
sinusitis and a July 3, 2006 statement from T.R.V., M.D., 
who found it as likely as not that the Veteran's sinusitis 
was related to active duty.  The RO also considered an April 
2008 VA examiner's opinion that the Veteran's sinusitis was 
as likely as not related to active duty.  

The April 2008 rating decision granted service connection 
for chronic sinusitis with sinus headaches claimed as 
allergies, and assigned an initial 10 percent disability 
rating, effective from May 30, 2007.  In his April 2008 NOD, 
the Veteran argued that a more appropriate effective date 
should go back to his "original claim".  

In the December 2008 rating decision, the RO assigned an 
effective date of May 20, 2006 for the grant of service 
connection for chronic sinusitis and sinus headaches claimed 
as allergies, finding that Dr. T.R.V.'s July 2006 statement 
was new and material evidence to allow the Veteran's claim 
to be reopened. 

During the Veteran's April 2013 Board hearing, he asserted 
that 2001 was a more effective date for service connection 
for his sinusitis disability.

Analysis

The effective date for a grant of service connection is the 
date of receipt of the claim or date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400. 

The terms "claim" and "application" mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p) (2012). 

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2012). 

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  See 38 C.F.R. § 
3.155 (2012). 

Generally, the date of receipt of a claim is the date on 
which a claim, information, or evidence is received by VA.  
See 38 C.F.R. § 3.1(r) (2012). 

If a claim is received within one year after separation from 
service, the effective date for the grant of service 
connection is the day following separation from service; 
otherwise, it is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(b)(2). 

The effective date for a grant of service connection on the 
basis of the receipt of new and material evidence following 
a final prior disallowance is the date of receipt of the 
application to reopen, or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(q)(1)(ii). 

Based upon a complete review of the evidence on file in this 
case, the Board finds that the effective date of May 20, 
2006, is the earliest effective date assignable for service 
connection for chronic sinusitis with sinus headaches 
claimed as allergies, as a matter of law.  The date of 
receipt of the Veteran's original claim seeking service 
connection for his allergy disorder was not within one year 
of separation from service in 1978.  The Veteran's original 
claim for VA benefits was filed in 1978, when he sought 
service connection for residuals of a back injury, but not 
for a nasal disorder or sinusitis.  Accordingly, the 
applicable regulation dictates that the effective date is 
the later of the date of receipt of the reopened claim, or 
the date entitlement arose. 

Here, the Veteran claimed service connection for allergies 
in May 2004, and his claim was denied by the RO in October 
2004.  The Veteran was notified of the RO's action and 
submitted a timely NOD later that month when he first 
mentioned his having a nasal condition, including sinusitis 
and rhinitis.  In the November 2005 SOC, the RO 
recharacterized his claim as service connection for 
allergies also claimed as a nasal condition and 
readjudicated that expanded claim on appeal.  The Veteran 
did not perfect an appeal of the RO's October 2004 
determination, and the decision became final.  

The Veteran next sought to have the claim for service 
connection for allergies reopened and filed a claim for 
service connection for a chronic nasal condition on May 20, 
2006 and, after reviewing additional medical evidence, the 
RO granted service connection for chronic sinusitis and 
sinus headaches claimed as allergies, effective from May 30, 
2007 and, ultimately, effectuated from May 20, 2006, the 
date of receipt of the reopened claim for a nasal disorder.  
See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), to 
the effect that "a claim must be filed in order for any type 
of benefit to be paid." 

The Veteran has not claimed clear and unmistakable error 
(CUE) in the initial October 2004 RO decision that denied 
service connection for allergies, certainly not with the 
required degree of specificity in his pleadings to 
constitute a valid claim. The Board's review of this 
determination has not revealed any reversible error in this 
determination warranting assignment of an earlier effective 
date for the grant of service connection for the chronic 
sinusitis disability.  See Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 
(1992); Eddy v. Brown, 9 Vet. App. 52, 54 (1996); Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993); Crippen v. Brown, 9 
Vet. App. 412, 424 (1996). 

In the absence of a successful collateral attack of the 
earlier RO decision on the basis of CUE, there are no 
grounds for a free-standing earlier effective date claim 
concerning matters addressed in that earlier, final and 
binding, rating decision.  See Rudd v. Nicholson, 20 Vet. 
App. 296 (2006). 

During his April 2013 Board hearing, Veteran indicated that 
it was "unclear" to him as to what disability or 
disabilities were denied by VA in the October 2004 rating 
decision.  See Board hearing transcript at page 13.  

The Board recognizes that the court held that a claimant's 
identification of the benefit sought does not require any 
technical precision.  See Ingram v. Nicholson, 21 Vet. 
App. 232, 256-57 (2007) ("It is the pro se claimant who 
knows that symtoms he is experiencing and that are causing 
him disability...[and] it is the Secretary who know the 
provisions of title 38 and can evaluate whether there is a 
potential under the law to compensate an averred disability 
based on a sympathetic reading of the material in a pro se 
submission.")  A claimant may satisfy this requirement by 
referring to a body part or system that is disabled or by 
describing symtoms of the disability.  Brokowski v. 
Shinseki, 23 Vet. App. 79, 86-87 2009); see also Clemons v. 
Shinseki, 23 Vet. App. 1, 5 2009) (to the effect that, when 
determining the scope of a claim, the Board must consider 
"the claimant description of the claim; the symtoms the 
claimant describes; and the information the claimant submits 
or that the Secretary obtains in support of that claim"); 
Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the 
effect that the Board is required to consider all issues 
raised either by the claimant or the evidence of record); 
38 C.F.R. § 3.159(c) (2009).  

Thus, the Veteran's initial claim for service connection for 
what he described as "allergies" also reasonably encompassed 
sinusitis.  See Clemons, supra.  In fact, in his October 
2005 NOD, he expressly characterized his claim as a "Nasal 
Condition" due to multiple diagnoses of rhinitis, sinusitis, 
allergies, et.al.  The RO clearly recognized and adjudicated 
the Veteran's expanded claim in the November 2005 SOC.  
However, the Veteran did not perfect an appeal of the 
October 2004 rating decision and it is final. 

The Veteran has also intimated that a more appropriate 
effective date for his claim for service connection for a 
sinusitis disability is at his discharge from active 
service, apparently in 1978, or from 2001.  However, as 
discussed above, the Veteran's April 1978 initial claim for 
VA benefits only addressed a back disorder and did not 
discuss sinusitis, allergies, or another nasal disorder.  
Nor was sinusitis, allergies, or another nasal disorder 
discussed in his November 2001 claim.  The court has made it 
plain that the date of the filing of a claim is controlling 
in determinations as to effective dates.  See Lalonde v. 
West, 12 Vet. App. 377, 380 (1999) (citing Hazan v. Gober, 
10 Vet. App. 511 (1997)); Washington v. Gober, 10 Vet. App. 
391 (1997)); and Wright v. Gober, 10 Vet. App. 343 (1997).  
In Lalonde, the court stated that the effective date of an 
award of service connection is not based upon the date of 
the earliest medical evidence demonstrating entitlement, but 
on the date that the application upon which service 
connection was eventually awarded was filed with VA.  Id.  
Here, the Veteran's May 2004 claim is his first mention of a 
desire to file a claim for service connection for allergies 
or a nasal disorder.  He did not perfect an appeal of the 
October 2004 rating decision that denied his claim and it 
was his May 20, 2006 claim that led to the eventual grant of 
service connection for the chronic sinusitis disability 
effective from May 20, 2006.

As such, the Board finds that the preponderance of the 
objective and credible evidence of record is against an 
effective date earlier than May 20, 2006 for the grant of 
service connection for chronic sinusitis with sinus 
headaches claimed as allergies.  Moreover, as the 
preponderance of the probative medical and other evidence of 
record is against the claim for an earlier effective date 
for service connection, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b).

B.	Increased Rating

Disability evaluations are determined by the application of 
a schedule of ratings which is based, as far as can 
practically be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2012).  Each service-connected disability is rated on the 
basis of specific criteria identified by Diagnostic Codes.  
38 C.F.R. § 4.27 (2012).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the 
court noted that where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" is required.  Id.  

In the case of an increased rating, a claimant may 
experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2012).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2012). 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. § 
3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience. Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran's statements describing the symptoms of his 
service-connected sinusitis disability are deemed competent.  
These statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria. 

The April 2008 rating decision granted service connection 
for chronic sinusitis with sinus headaches claimed as 
allergies and assigned an initial 10 percent evaluation 
under Diagnostic Code 6513, ultimately effectuated from May 
20, 2006.  In the January 2013 rating decision, the RO 
granted a 30 percent rating for the Veteran's service-
connected sinusitis disability, effective from October 1, 
2012.  He contends that a higher initial rating is warranted 
for his disability.

During the Veteran's April 2013 Board hearing, he testified 
that his sinusitis disability affected his home and work 
life.  See Board hearing transcript at page 3.  He was 
sensitive to smoke and developed sinus infections that 
progressed to respiratory problems.  Id.  The Veteran 
experienced such sinus problems in 2007 as evidenced by his 
submission of Family and Medical Leave Act (FMLA) and 
private medical records.  Id. at 4.  He took antibiotics for 
sinus problems seven times during the past year and 
repeatedly switched medications to avoid his body become 
used to one medication.  Id. at 6.  He was limited in the 
medications he could use because of his other medical 
problems and noted that prednisone aggravated his glaucoma 
and certain decongestants aggravated his high blood pressure 
problems.  Id. at 7.   

The Veteran further indicated that, during 2006, he took 
antibiotics about 6 times a year and that increased to about 
7 or 8 times a year as prescribed by VA and non-VA 
physicians.  Id.  The Veteran's wife testified that his 
condition was bad during 2006 and 2007 and was just as bad 
as time progressed.  Id. at 5.  

Thus, the Veteran asserts that an increased initial rating 
is warranted for his service-connected sinusitis disability.

Under Diagnostic Code 6513, a 10 percent evaluation is 
warranted for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, 
Diagnostic Code 6512.  Id.  

A 30 percent evaluation is warranted when there are three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Id.  A maximum 50 percent evaluation 
is assigned following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
Id.  A note following this section provides that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician. 

The objective VA and non-VA medical evidence, in the 
aggregate, over the pendency of the Veteran's appeal, 
demonstrates that he has sought VA and private medical 
treatment for sinusitis multiple times since 2005.  For 
example, he was diagnosed as having sinusitis in VA 
treatment records dated in February, September, June, and 
October 2005.  During 2006, he was diagnosed as having 
sinusitis in private medical records in January, March, and 
June 2006 (on four separate occasions) and, in VA treatment 
records in June and August 2006 (on two separate occasions).  

During 2007, the Veteran was diagnosed with sinusitis in 
private treatment records in January, October, and December 
2007 and, in 2008, he was diagnosed in private medical 
records in January, October, and December 2008.  But, during 
2009, the Veteran was diagnosed with sinusitis in January, 
February, August, November, and December 2009, and in VA 
medical records in August 2009.  In 2010, the Veteran was 
diagnosed with sinusitis in private medical records in April 
and August 2010 records (on three separate occasions), and 
in VA medical records in August and November 2010.  During 
2011, he was treated by VA for chronic sinusitis in May 
2011.  He also sought VA treatment for sinus symptoms in 
January 2010, and March April, and November 2011, although 
those records do not indicate sinusitis was diagnosed.  

The Veteran has undergone two VA examinations during the 
pendency of this appeal.  Review of his lay statements and 
these examination reports reveals that his sinusitis is 
manifested by daily headaches, pain, nasal congestion, and 
drainage.  As noted above, the Veteran has asserted that the 
number of incapacitating episodes warrants a 30 percent 
rating since he filed his May 2006 claim.  See Veteran's 
February 7, 2013 signed statement.  The Veteran has also 
asserted that he has less severe symptoms (non-
incapacitating episodes) almost constantly.  See Board 
hearing transcript at page 3.

During the April 2008 VA examination, the Veteran reported 
five episodes of acute sinusitis per year (2007) during 
which he stayed home from work during the first three days 
of each episode, although the VA examiner did not specify if 
these were incapacitating or non-incapacitating episodes.  
The Veteran had purulent discharge.  The examiner reported 
that there was moderate tenderness of both maxillary sinuses 
with swelling, no crusting, and normal airflow thru both 
nostrils.  No upper respiratory allergies were reported, 
although the examiner noted that previous examination 
reports reflected allergy to pollen.  There was no nasal 
obstruction, hypertrophy of turbinates, or granulomatous 
disease.  

During the October 2012 VA examination, the examiner noted 
that records showed that the Veteran had chronic sinusitis 
requiring frequent courses of antibiotics.  The Veteran 
brought a letter from a private ear, nose, and throat (ENT) 
physician, dated in July 2011, indicating chronic left 
ethmoid and bilateral maxillary sinusitis with frequent 
exacerbations.  The Veteran complained of frequent sinus 
infections with symtoms of increase in purulent discharge, 
sinus headache, malaise, postnasal drip, sore throat and 
occasional bronchitis.  

The Veteran had 8 to 9 episodes in the last year that were 
treated with antibiotics for 2 to 3 weeks and also had a 
steroid pack for one week, about 3 to 4 times in the last 
year.  The Veteran stayed home at bed rest for about 3 to 4 
days at the outset of each infection.  In between infections 
he had frequent episodes of sinus headache pressure for 
which he took aspirin or Tylenol #3 and used a saline wash 
once a week.  He did not use any regular nasal spray due to 
fear of becoming addicted.  Surgery was suggested to him the 
previous year but he declined due to not having any sick 
leave (that he used up due to his back disability and sinus 
condition).

The VA examiner noted that the Veteran required 3 to 4 days 
of bed rest with each episode along with antibiotic 
treatment by a physician but did not require antibiotic 
treatment of 4 to 6 weeks, so the VA examiner did not claim 
these as incapacitating episodes.  The Veteran's chronic 
sinusitis was manifested by headaches, pain, and tenderness 
of affected sinus, and purulent discharge or crusting.  
Seven or more non-incapacitating episodes were noted in the 
past year and no-incapacitating episodes were reported.  

On current examination, the Veteran's nasal passages were 
clear with a slight septal deviation noted.  There was no 
discharge.  His throat was slightly injected and he was able 
to breathe through his nose.  There was some tenderness to 
palpation of the maxillary, frontal sinuses.  Results of a 
computed tomography (CT) scan of the Veteran's sinuses 
performed in June 2011, showed severe mucosal thickening in 
the right maxillary sinus nearly replacing the airspace 
within that sinus, with mild muscosal thickening in the left 
maxillary thickening.

As to rhinitis, the VA examiner reported that a nasal 
obstruction greater than 50 percent on both sides or 
complete obstruction on one side due to rhinitis was not 
found, and there no polyps, no permanent hypertrophy of the 
turbinates, and no granulomatous conditions.

The VA examiner reported that the functional impact of the 
Veteran's chronic sinusitis disability was that the Veteran 
missed a significant number of days at work as a postal 
carrier, about 4 to 5 for 8 to 9 episodes (approximately 32 
to 45 days total).

Upon review of the objective and credible medical evidence 
of record, and giving the Veteran the benefit of the doubt, 
the Board finds that, since he filed his current claim in 
May 2006, his impairment of function most nearly 
approximates that contemplated by a 30 percent rating under 
Diagnostic Code 6513.  See 38 C.F.R. § 4.7 (2012).  Under 
Diagnostic Code 6513, a 30 percent rating is assigned for 
disability manifested by three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  

The overall medical evidence of record indicates that the 
Veteran has almost constant headache and pain, and reports 
purulent discharge.  In the Board's judgment, this meets the 
disability criteria of having more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.

On the record of continued sinusitis symptoms and prior 
diagnoses well established in the record, the Board finds 
that the Veteran has a continued sinusitis disability for 
rating purposes.  Further, review of his credible 
description of his symptoms to the undersigned and to 
medical examiners supports the finding that the Veteran has 
almost constant headache, congestion, and pain.  In 
addition, the April 2008 and October 2012 VA examination 
reports reflect that his sinusitis symtoms include purulent 
discharge.  In short, the Veteran's testimony regarding the 
pain and effect of the disability demonstrates that the 
criteria for the initial 30 percent rating have been met and 
were consistent throughout the pendency of the appeal.  See 
38 C.F.R. § 4.21 (2011).  Based on this finding, it is 
unnecessary to determine whether the Veteran's number of 
incapacitating episodes a year warrants the 30 percent 
rating.

However, based on the medical evidence of record, a higher 
50 percent rating is not warranted under the general ratings 
formula.  Again, a 50 percent evaluation is assigned 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  Neither the April 2008 
nor October 2012 VA examiners reported findings of chronic 
osteomyelitis.  Moreover, the evidence of record clearly 
shows, and the Veteran has so testified, that he has not had 
sinus surgery.  In other words, the evidence does not show 
that he has required repeated surgeries. 

Further, there is no evidence that the Veteran's sinus 
headaches are manifested by characteristic prostrating 
attacks, so a higher rating or separate rating would also 
not be warranted under 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2012), for migraine headaches. 

Nor is a higher or separate rating under the criteria for 
rhinitis warranted.  The rating criteria under Diagnostic 
Code 6522 requires the presence of polyps or, without 
polyps, greater than 50-percent obstruction of nasal passage 
on both sides or complete obstruction on one side.  Review 
of the credible and objective evidence of record reveals no 
findings of polyps on examination or treatment, and no 
finding of greater than 50-percent obstruction of both nasal 
passages or complete obstruction on one side.  In this 
regard, the examiners at the April 2008 and October 2012 VA 
examinations reported no nasal obstruction on either side 
and no polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 
(2012).

Diagnostic Code 6523 addresses bacterial rhinitis, and 
provides for a 10 percent evaluation when there is permanent 
hypertrophy of the turbinates with greater than 50 percent 
obstruction of the nasal passages on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 
6523 (2012).  A 50 percent evaluation is assigned when there 
is rhinoscleroma.  While a January 9, 2006 private medical 
record shows hypertrophy of the bilateral turbinates, in 
April 2008 and October 2012, the VA examiners found no 
evidence of nasal hypertrophy and there is no reported 
evidence of rhinoscleroma.  Thus, the criteria for a 
separate or higher 50 percent rating under Diagnostic Code 
6523 are not met.  Id.  

As such, resolving all doubt in the Veteran's favor, the 
evidence demonstrates that his service-connected chronic 
sinusitis with sinus headaches more nearly approximates the 
criteria for an initial 30 percent rating, but no higher, 
since he filed his current claim on May 20, 2006.  The 
benefit-of-the-doubt has been resolved in the Veteran's 
favor to this limited extent.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, supra.

The Board has also considered whether the Veteran's 
sinusitis disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-
schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) 
(2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2013).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-
service-connected condition from those of a service-
connected disorder, reasonable doubt should be resolved in 
the claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service- 
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  Here the Board has considered Mittleider 
and attributed all potentially service-connected symtoms to 
his service-connected sinusitis disability before 
considering if the Veteran is entitled to an extra-schedular 
rating.

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 
111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. 

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The evidence does not show marked interference with 
employment or frequent hospitalization as a result of the 
Veteran's disability that would warrant consideration of 
referral for an extraschedular rating.  He has repeatedly 
told examiners that his sinusitis disability caused him to 
miss many days from work but has not provided documentation 
to support this assertion, other than several FMLA leave 
slips, discussed infra.  

Notably, a June 14, 2006 VA treatment record shows that the 
Veteran requested that his clinic physician provide FMLA 
forms for him but was advised that the physician could not 
complete the form like a blank check, providing him time to 
be off when he desired.  It was unclear to the VA clinic 
physician why the Veteran did not request his private 
physicians to complete these forms.  As to a FMLA form 
regarding chronic allergies, the VA clinician noted that the 
Veteran wrote that he had up to 3 episodes a month for a 
year with 1 to 4 day incapacity and supervision by a 
physician requiring medical treatment.  The Veteran also 
noted prescribed medication for this.  It was also noted 
that most people with allergies common in Austin did not 
miss work unless they had secondary infection/sinus 
infection with fever and purulence, requiring antibiotics, 
that the physician indicated the Veteran definitely had 
before and was predisposed to with chronic sinus infection.

The April 2008 VA examiner reported that the Veteran had 
five episodes of sinusitis during 2007 and stayed home from 
work during the first three days of each episode.  The 
October 2012 VA examiner reported that the Veteran missed a 
significant number of days at work as a postal carrier, 
about 4 to 5 for 8 to 9 episodes (approximately 32 to 45 
days total).  While the Veteran has provided some FMLA leave 
slips (March 17 and December 19, 2003, April 1 and June 8, 
2004, June 1 and 9, 2005, and January 2, 2007) showing his 
use of sick leave for nasal-related illness, there is simply 
no evidence of marked interference with employment such as 
to warrant consideration of an extra-schedular rating. 

The manifestations of the Veteran's disabilities include 
headache, congestion, pain, and nasal discharge.  The rating 
schedule contemplates these symptoms.  Diagnostic Code 6513.  
The rating schedule is meant to compensate for average 
impairment in earning capacity and for considerable time 
lost from work commensurate with the percentage evaluations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds 
that the threshold test is not met for referral for 
extraschedular consideration.  Id.; see also Thun v. Peake, 
22 Vet. App. at 111.

In addition, the Board notes that if the claimant or the 
record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for a 
higher rating is whether a total rating based on individual 
unemployability (TDIU) as a result of that disability is 
warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Here, the record reveals that the Veteran repeatedly told VA 
examiners, most recently in 2010, during a June 2010 
orthopedic examination, that he worked full time for the 
postal service.  Thus, any further consideration of the 
Veteran's claim under Rice is not warranted at this time.

Further, in view of the holding in Fenderson, and, based 
upon the record, the Board finds that at no time since the 
Veteran filed his most recent claim for service connection 
has the disability on appeal been more disabling than as 
currently rated under the present decision of the Board.


ORDER

The claim for a rating in excess of 10 percent for 
degenerative joint disease of the right knee is dismissed.

The claim for a rating in excess of 10 percent for 
degenerative joint disease of the left knee is dismissed.

An effective date earlier than May 20, 2006 for the grant of 
service connection for chronic sinusitis with sinus 
headaches claimed as allergies is denied.

An initial 30 percent rating, but no higher, is granted for 
chronic sinusitis with sinus headaches claimed as allergies 
from May 20, 2006, subject to the laws and regulations 
governing the award of monetary benefits.




____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


